TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-06-00763-CR




                                  Bryan G. Kelley, Appellant

                                              v.

                                The State of Texas, Appellee



            FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
            NO. 720661, HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant’s motion to dismiss this appeal is granted. See Tex. R. App. P. 42.2(a).

The appeal is dismissed.




                                           ___________________________________________

                                           David Puryear, Justice

Before Chief Justice Law, Justices Puryear and Henson

Dismissed on Appellant’s Motion

Filed: June 25, 2007

Do Not Publish